Citation Nr: 1521466	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for migraine cephalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had verified active duty for training from July 1989 to August 1989 and verified active duty service from August 1998 to April 1999 and from May 1999 to October 2005.  The Veteran's testimony and service treatment records appear to show additional reserve duty service; however, such service has not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C., in June 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are additional VA medical records.  These records were considered in the August 2013 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veteran's corresponding file in the Veterans Benefits Management System.
 
 


FINDING OF FACT

The Veteran's migraine cephalgia characterized by very frequent prostrating and prolonged attacks, which are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for migraine cephalgia has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notice letter in November 2008 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The November 2008 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The November 2008 letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support her claim and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claim decided herein.  Moreover, the Veteran has not identified any other outstanding records that are relevant to the issue being decided herein.  

The Board notes that the Veteran was also afforded VA examinations in February 2009 and June 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed in further detail below, while the Board ultimately found that other evidence of record was more probative than the VA examinations in this case, it also finds that the February 2009 examination was nevertheless adequate, as it was predicated on a review of the Veteran's medical history as well as on an examination that addressed the rating criteria that are relevant to rating the disability in this case.  

The Board notes that there were inadequacies with the portion of the June 2011 VA examination relating to the Veteran's ability to perform activities of employment, which will be discussed in further detail below.  However, the Board has granted the Veteran's claim for an evaluation in excess of 30 percent, and the Veteran is assigned the maximum scheduler evaluation available.  The Veteran has also offered testimony that she does not wish to pursue a claim for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  As such, the inadequacies of the June 2011 VA examination are not prejudicial to the Veteran's claim, and the Board may proceed with its decision.

Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's migraine cephalgia has been assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that diagnostic code, a 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating based upon individual unemployability.  Id. at 446; see also 38 C.F.R. § 4.16 (2014).  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 50 percent rating for her migraine cephalgia.

The Board notes that the evidence of record, to include the Veteran's testimony, shows that she has experienced migraine headaches four to seven times per month or on a weekly basis.  The Veteran's VA medical records have documented the treatment of her migraine headaches over the years and support the Veteran's testimony that such headaches are painful, cause sensitivity to light and sound, and can cause nausea.

The Veteran underwent a VA examination in connection with her claim in February 2009.  At that time, the Veteran reported experiencing migraine headaches twice per week, lasting five to six hours.  She stated that the headaches were responding to prescribed medications at that time.  The examiner reported that the Veteran was able to perform her activities of daily living as well as her usual job.

The Veteran then underwent a second VA examination in June 2011.  At that time, the Veteran reported having migraine headaches two times per week, lasting ten hours.  The examiner noted that, during such headaches, the Veteran's ability to perform activities of daily living was limited to lying in bed.  The Veteran reported that she had left her previous job because she had missed too much work as a result of her headaches.  She also reported that she was again employed, but was unable to work one or two days per week as a result of her headaches.  The June 2011 examiner opined that the Veteran's migraine headaches were independent of her economic difficulties because her migraines were not tension headaches, which unlike migraine headaches, could be provoked or made worse by stress or anxiety.  He then opined that the Veteran's migraine headaches did not impair the Veteran's ability to perform physical and sedentary activities of employment with treatment.

The Veteran also submitted several statements from her employers regarding her migraine headaches and the impact that these headaches had on her employment.  In a November 2008 letter, her supervisor, F.M. (initials used to protect privacy), stated that he observed the Veteran suffering from migraines five to seven times per month.  During that time, he noted that accommodations had to be made for her and indicated that, despite these efforts, the Veteran was forced to leave work and go home more often than not, as she could not return to her duties with such headaches.  A second supervisor from the same organization, R.E., submitted a letter in June 2010 documenting the accommodations that the organization had made in an attempt to assist the Veteran.  He also noted that the Veteran called in sick three or four days per month as a result of her headaches.  At her 2014 hearing, the Veteran testified that she left this place of employment based on a mutual decision made between herself and her employer, as it became difficult to complete her duties as a result of the time off she needed to manage her headaches.

A third supervisor from a different organization, J.S., submitted a letter dated in June 2010 documenting his experience with the Veteran while he managed her work for several months in 2009.  He reported that the Veteran was frequently unable to work as a result of her headaches, which in turn, caused a project backlog at the job.

The Veteran's healthcare provider at the Baltimore VA Medical Center, L.H., submitted a letter dated May 2010, regarding the nature of the Veteran's migraine headaches.  In that letter, L.H. noted that the Veteran had had a very difficult course with her migraines, in part due to her other health conditions, as well as the other medications she had been prescribed.  L.H. opined that the Veteran was quite disabled as a result of her migraine headaches. 

After careful review, the Board finds that the Veteran's medical records and testimony show that her migraine cephalgia more nearly approximates the criteria for a 50 percent evaluation.  In making this determination, the Board notes that the occurrence of weekly migraines is very frequent.  The evidence of record also shows that the Veteran must often lie down and call in sick from work when these headaches occur.  The Board does note that the Veteran has, at times, attempted to continue to work and carry out her activities of daily living despite her headaches.  However, the Board also observes the extent to which the Veteran and/or her employers have attempted to accommodate her disability by darkening her office and eliminating sounds.  Moreover, these accommodations have often failed.  Thus, the Board finds that the Veteran does have completely prostrating attacks.

In addition, the Board finds that the Veteran's frequent, completely prostrating attacks are productive of severe economic inadaptability.  Although the VA examiners concluded that the Veteran was capable of employment with treatment, the Board finds that both of those opinions have limited probative value.  In this regard, the Board notes that "economic inadaptability" does not mean unemployability.  Additionally, neither examiner addressed the statements from the Veteran's employers describing the frequency of attacks and the extent to which the Veteran's headaches interfered with her employment.  Further, although the June 2011 examiner opined that the Veteran's migraines did not impair her ability to perform physical and sedentary activities of employment with treatment for her migraines, he did address the letter from the Veteran's treating healthcare provider, who reported difficulties in treatment options for the Veteran.  Finally, instead of considering the impact of the Veteran's migraine symptoms on her employment, the June 2011 examiner appears to have relied upon the fact that the Veteran's headaches were not tension headaches and therefore were not influenced by stress.

In summary, the Board finds that the statements made by the Veteran's employers, as well as her medical history documented in her VA medical records, are more probative than the opinions provided by the February 2009 and June 2011 VA examiners.  As such, the Veteran is entitled to a 50 percent evaluation under Diagnostic Code 8100.

The Board notes that a 50 percent evaluation is the maximum schedular evaluation available under Diagnostic Code 8100.  Consequently, a rating in excess of 50 percent cannot be assigned.  The Board also finds that there are no other potentially applicable diagnostic codes.  Indeed, Diagnostic Code 8100 specifically governs the evaluation of migraines.  There has also been no assertion that any other diagnostic code is applicable.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's migraine cephalgia is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria contemplate her chief complaints and manifestations, including the frequency of her headaches, their debilitating nature, and their effect on her ability to work.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected migraine cephalgia under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was not raised by the Veteran or evidence of record.  Indeed, while the Veteran has offered testimony regarding the impact of her migraine headaches on her employment, she specifically stated that she did not wish to pursue a TDIU claim at her June 2014 hearing.  Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

Subject to the provisions governing the award of monetary benefits, an evaluation of 50 percent for migraine cephalgia is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


